United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ________________

      No. 00-2072
      ________________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              *
                                      *
Jose Jiminez-Perez,                   *
                                      *
            Appellant.                *

      _______________
                                            Appeals from the United States
      No. 00-2134                           District Court for the
      _______________                       Northern District of Iowa.

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              *
                                      *
Francisco Ramos-Moreno,       aka     *
Francisco Ramos-Salvador,             *
                                      *
            Appellant.                *

                              ________________

                              Submitted: December 12, 2000
                                  Filed: February 7, 2001
                              ________________
Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD and HANSEN, Circuit
      Judges.
                         ________________

HANSEN, Circuit Judge.

       Jose Jiminez-Perez and Francisco Ramos-Moreno appeal their convictions for
drug trafficking offenses. On appeal, they challenge the sufficiency of the evidence to
sustain their convictions, and Jiminez-Perez challenges the testimony of an alleged
coconspirator. We affirm the judgments of the district court.1

                                          I.

      Viewing the evidence in the light most favorable to the verdict, as we must when
considering the sufficiency of the evidence to sustain a verdict, United States v.
Sandifer, 188 F.3d 992, 995 (8th Cir. 1999), a reasonable juror could have found the
following. From approximately 1998 through 1999, Jose Girmaldo, Eduardo Morones,
and Arturo Quintero-Jiminez, were major actors in a conspiracy to bring
methamphetamine from California to Iowa for distribution. Another coconspirator,
Jacqueline Cockerham Jass, cooperated as an undercover informant after her arrest in
June of 1998.

       Jass testified that she began purchasing methamphetamine from Jose Girmaldo
in Marshalltown, Iowa. Girmaldo told Jass that the methamphetamine he and "his
friends" distribute comes to Iowa from California and is transported inside hidden
compartments of cars. He later introduced Jass to "his friends," Eduardo Morones and
three others, who began to supply Jass's methamphetamine needs because they lived
closer to her.


      1
      The Honorable Michael J. Melloy, United States District Judge for the
Northern District of Iowa.
                                          -2-
      Eduardo lived in Ackley, Iowa. Because he spoke mostly Spanish, his father-in-
law, Arturo Quintero-Jiminez, translated for him and was present on each occasion
when Jass purchased methamphetamine from Eduardo. After her arrest, Jass helped
authorities arrange some undercover purchases from Arturo at his home on Eighth
Avenue in Ackley. Special Agent Jon Neuschwanger of the Iowa Division of Narcotics
Enforcement (DNE) participated in these undercover purchases.

       On the morning of April 15, 1999, law enforcement officers conducted
surveillance of the house on Eighth Avenue in Ackley for two hours prior to executing
a search warrant. During this time, at about 9:35 a.m., Special Agent Neuschwanger
placed a call to Arturo to arrange another methamphetamine purchase, and Arturo
responded that he would talk to "his friends" to "see if they have that material." (Trial
Tr. at 34.) Officers surveilling the home then observed Arturo leaving the house and
going toward the detached garage located behind the house, returning a few minutes
later. Arturo made two or three additional trips between the house and garage area
during the surveillance period.

       After executing the search warrant for the house at approximately 11:30 a.m.,
officers heard noises coming from the garage in back and went to investigate. The
walk-in door to the garage was padlocked from the outside, and the overhead semi-
transparent garage door was locked but allowed sufficient light into the garage. The
defendants, Ramos-Moreno and Jiminez-Perez, were locked inside the garage and were
either unable or unwilling to open the doors. The officers kicked open the walk-in door
and found the two men inside with two vehicles. One of the vehicles was a blue
Lincoln Continental with Iowa license plates, which was jacked up near the front left
wheel. The wheel was loose, tools lay near it, and green putty shavings were on the
floor beneath the wheel area. Officers found two PVC pipes sealed at each end with
green putty and stacked upright along the garage wall. One pipe had a metal wire
sticking out of the putty. A detective recognized this as a common method of shipping
drugs concealed inside a vehicle. The officers opened the tubes and found balloons

                                           -3-
filled with 1,266.68 grams of methamphetamine. Also, in a hidden panel in the trunk,
officers found a sock containing nearly $16,000 cash.

       The defendants had arrived in Ackley that same morning. They admitted that
they had driven the Lincoln from California. The men stated that they had traveled to
Iowa to find work, but their wallets contained no legal identification that would have
permitted them to obtain lawful employment in Iowa. Jiminez-Perez had been the
driver, and his wallet contained Arturo's phone number in Ackley. Officers found one
change of clothing for each in the back seat and a few toiletries. The defendants had
traveled with no luggage or personal items. Title to the Lincoln Continental was in the
name of Arnulfo Vega Jr., of Ackley, Iowa. Although Ramos-Moreno gave a different
name for the owner, he said he knew the man who owned the car.

       A superseding indictment charged Ramos-Moreno and Jiminez-Perez, along with
Arturo and Eduardo, with conspiracy to distribute and to possess with intent to
distribute methamphetamine, in violation of 21 U.S.C. § 846 (1994), and with
possessing with the intent to distribute 1,266.68 grams of methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A) (1994). A jury convicted Jiminez-
Perez on both counts and convicted Ramos-Moreno on the conspiracy count. The
others pleaded guilty and are not parties to this appeal.

                                           II.

        Sufficient evidence exists to support a verdict if "after viewing the evidence in
the light most favorable to the prosecution, any rational trier of fact could have found
the essential elements of the crime beyond a reasonable doubt." Jackson v. Virginia,
443 U.S. 307, 319 (1979). The standard for determining the sufficiency of the evidence
is strict, and a guilty verdict should not be lightly overturned. United States v. Ryan,
227 F.3d 1058, 1063 (8th Cir. 2000). "We view the evidence in a light most favorable
to the verdict, giving the verdict the benefit of all reasonable inferences, and [we] will

                                           -4-
reverse only if the jury must have had a reasonable doubt concerning one of the
essential elements of the crime." Sandifer, 188 F.3d at 995.

       "To convict an individual of conspiracy, the government must prove 'that there
was a conspiracy with an illegal purpose, that the defendant was aware of that
conspiracy, and that he or she knowingly became a part of it.'" United States v.
Beckman, 222 F.3d 512, 522 (8th Cir. 2000) (quoting United States v. Mosby, 177
F.3d 1067, 1069 (8th Cir.1999), cert. denied, 120 S. Ct. 1260 (2000)). Either direct
or circumstantial evidence can provide the basis of a conviction. Id. Once the
government establishes the existence of a conspiracy, only slight evidence is required
to link a defendant to the conspiracy. United States v. Womack, 191 F.3d 879, 884
(8th Cir.1999). This places a heavy burden on a defendant challenging the sufficiency
of the evidence in a conspiracy case. Id. Nonetheless, the evidence must be sufficient
to meet the Jackson v. Virginia reasonable doubt standard.

       The defendants here concede that a conspiracy existed, but they deny that they
were knowing participants in that conspiracy. Specifically, they argue that their mere
presence at the scene is not sufficient to sustain their convictions, citing United States
v. Rork, 981 F.2d 314 (8th Cir. 1992) (affirming the district court's grant of judgment
of acquittal, concluding that Rork's mere presence did not establish he was a knowing
member of the conspiracy). We conclude that Rork is factually distinguishable from
the case at hand, which presents evidence of more than mere presence. Rork had been
present in Steven Grade's trailer when Grade intended to sell cocaine. Rork knew that
Grade intended to sell drugs, but no drug sale occurred that evening, and the
government produced no evidence that Rork and Grade had entered into any prior
agreement to distribute drugs. Id. at 315-16.

       To the contrary, the evidence in the case at hand, while circumstantial, presents
a sufficient showing of actions amounting to more than mere presence and linking the
defendants to the conspiracy. Viewing the evidence in the light most favorable to the

                                           -5-
verdict, the government demonstrated that the defendants arrived in Ackley early in the
morning, but by around noon, they were still in the garage with the Lincoln, having
been there at least since before surveillance began around 9:30 that morning. They had
traveled from California in the Lincoln bearing Iowa plates, which was jacked up in the
garage. Green putty shavings were on the floor under the loosened front tire of the
Lincoln. Pipes concealing the methamphetamine and sealed with the same green putty
were leaning against the garage wall, having recently been removed from a secret
compartment located behind the front wheel. Arturo, who was arranging a
methamphetamine sale by telephone with an undercover officer at that time, told the
officer he would check with "his friends" to see if they had the "material," and he went
back and forth between the garage area and the house several times while the
defendants were in the garage.

      As the district court noted when denying the defendants' post-trial motions for
judgment of acquittal and a new trial, this "is certainly strong evidence that [the
defendants] were in the process of unloading the drugs and this was more than two
people who had just arrived in Ackley, Iowa." (Sent. Tr. at 14.) The defendants'
actions suggest that they knowingly participated in bringing the methamphetamine to
Iowa for distribution. Additionally, their explanation that they came to Iowa in search
of employment is skeptical at best because their lack of proper identification would
prevent them from successfully obtaining lawful employment in Iowa. Further, they
came with no luggage or personal effects to indicate the type of permanent stay they
professed to have intended.

      Having carefully reviewed the record in the light most favorable to the verdict,
we find that the evidence is sufficient to support a reasonable juror's conclusion that
Ramos-Moreno and Jiminez-Perez were not merely present in the same physical place
as the drugs and the transporting vehicle, but were knowing participants in the
conspiracy to distribute that methamphetamine, bringing the methamphetamine from


                                          -6-
California and unloading it in Arturo's garage. Accordingly, the district court properly
denied their motions for judgment of acquittal.

       Ramos-Moreno asserts that the district court abused its discretion by denying his
motion for a new trial. He contends that the great weight of the evidence is contrary
to the verdict and the interest of justice requires a new trial. A new trial should be
granted only "if the evidence weighs heavily enough against the verdict that a
miscarriage of justice may have occurred." United States v. Rodriguez, 812 F.2d 414,
417 (8th Cir. 1987). We affirm a district court's ruling on a new trial motion absent a
clear and manifest abuse of discretion. United States v. Covey, 232 F.3d 641, 647 (8th
Cir. 2000). We are unable to conclude that a miscarriage of justice occurred in this
case. Although the evidence was circumstantial in nature, it strongly suggested both
of the defendants' knowing participation in the conspiracy. Thus, we conclude that the
district court did not abuse its discretion by denying the motion for a new trial.

        Finally, Jiminez-Perez argues that the district court erred by admitting into trial
the testimony of Jacqueline Jass. We review the district court's evidentiary rulings for
an abuse of discretion. United States v. Melecio-Rodriguez, 231 F.3d 1091, 1094 (8th
Cir. 2000). "We will reverse only when an improper evidentiary ruling affects the
substantial rights of the defendant or when we believe that the error has had more than
a slight influence on the verdict." Id. (internal quotations omitted). Coconspirator
testimony may be admitted against a defendant provided the government proves "(1)
that a conspiracy existed; (2) that the defendant and the declarant were members of the
conspiracy; and (3) that the declaration was made during the course and in furtherance
of the conspiracy." United States v. Bell, 573 F.2d 1040, 1043 (8th Cir.1978).

      At trial, the district court allowed Jass to describe a conversation with Girmaldo
in which he told her the manner in which he and "his friends" obtained drugs from
California. He made these statements to her during 1998 and was arrested shortly
thereafter. Agent Neuschwanger testified that the investigation of Girmaldo was

                                            -7-
separate from and concluded before the investigation into the activities of Arturo and
Eduardo. On this basis, Jiminez-Perez argues that he was not a member of any
conspiracy with Girmaldo and that Girmaldo's statements were not made in furtherance
of or during the course of any conspiracy with him.

       "[S]tatements made by coconspirators before a defendant joins the conspiracy
are admissible as long as the conspiracy or scheme existed at the time the statements
were made." United States v. Huddleston, 810 F.2d 751, 753 (8th Cir. 1987) (internal
quotations omitted). The evidence demonstrates that a conspiracy existed between
Girmaldo, Arturo, and Eduardo at the time Girmaldo made the statement to Jass. That
overall conspiracy to distribute methamphetamine did not fold with Girmaldo's arrest.
Even assuming the defendants did not join the conspiracy until after Girmaldo's
participation had ended, they nevertheless became members of the same overall
conspiracy. Girmaldo's declarations to Jass, also a coconspirator, furthered the
conspiracy by informing her of its methods, thereby helping to ensure her continued
involvement. The evidence was certainly relevant, and we conclude that the district
court's admission of the coconspirator's statements was proper, and we find no abuse
of discretion.

                                        III.

      Accordingly, we affirm the judgments of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -8-